660, 764 P.2d 1303, 1306 (1988) (holding that petitioner's claim of organic
                brain damage, borderline mental retardation, and reliance on assistance of
                inmate law clerk unschooled in the law did not constitute good cause for
                the filing of a successive post-conviction petition).
                             Next, appellant claimed he had good cause due to a lack of
                access to the prison law library and because the prison law library is
                inadequate. Appellant failed to demonstrate that inadequate law libraries
                or lack of access to the library deprived him of meaningful access to the
                courts. See Bounds v. Smith, 430 U.S. 817, 828 (1977), limited by Lewis v.
                Casey, 518 U.S. 343, 354-56 (1996). Appellant's previous proper person
                motions filed in the district court indicate that his access to the court was
                not improperly limited by restrictions on use of the prison law library or
                due to prison law library policies. Accordingly, he failed to demonstrate
                that official interference caused him to be unable to comply with the
                procedural bars. See Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503,
                506 (2003). Therefore, the district court did not err in dismissing the
                petition as procedurally barred. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                     Gibbons


                                                                  ? 44-
                                                                                    J.
                                                     Douglas


                                                                                    J.
                                                     Saitta

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A


                                                                                                II
                cc: Hon. James M. Bixler, District Judge
                     Leo David Hanson
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) I947A